DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 08/25/2021. The examiner acknowledges the amendments to claims 1, 5-8, 13, 27, 36-37, and 41. Claims 10-11 and 14-23 are withdrawn. Claims 9 and 24-26 are cancelled. Claims 42-43 are new. Claims 1-8, 12 and 27-43 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. On pg 11 of their Remarks, Applicant asserts claims 1 and 27 are allowable over the prior art of record because they have been amended to now require the temperature sensors generate a plurality of discrete temperature values at regular time intervals. Examiner respectfully disagrees.
Temperature sensors being configured to generate, at regular time intervals, a plurality of discrete temperature data values across the geometry of the foot is interpreted as intended use, wherein if the prior art is configurable for performing the intended use, then it meets the limitations of the claim (MPEP 2114, II.). US 20130261494 A1 to Bloom, et al. (cited in previous Office Action, hereinafter Bloom) teaches it is configurable for comparing temperature taken by a plurality of temperature sensors at the same spot of a foot at different times (i.e., a 
Applicant further asserts claim 1 is allowable because it has been further amended such that the temperature map generator produces a time series of temperature maps from the regular time intervals. Examiner respectfully disagrees.
Bloom at [0071] teaches a thermogram of a foot can be compared to previous thermograms. So the temperature map generator of Bloom is configurable for different thermograms at different time from the temperature data taken at regular time intervals.
Furthermore, Applicant assert Larvey is not combinable with Bloom because Larvey senses temperature information through sensor holes (92), which can miss pre-ulcers. Examiner respectfully disagrees.
First, Applicant’s representative is relying on their own arguments, not on the disclosure of Bloom itself or a formal affidavit. Second, the Examiner is not suggesting the holes (92) from Larvey be used to modify the array of temperature sensors (26) of Bloom, merely the programming that transduces individual temperature readings from individual temperature sensors (which is how Bloom also takes temperature measurements from its plurality of temperature sensors (26), [0040], (Fig 3A)) into a temperature map [0030]. There is no evidence adding this programming to the programming of Bloom would require the removal of programming from Bloom that enables it to determine ulcers between its temperature sensors, because Bloom would still retain its array of temperature sensors (26).

Fig 4 of Schrock clearly shows port (14) is within an interior of midsole (131), and covered over by a foot contacting member (133). Fig. 5A clearly shows electronics module (26) which battery (206) is disposed on positioned within port (14). Therefore, battery (206) is disposed within the interior of midsole (131) in the pocket formed by port (14).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, and 36-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature map having a discontinuous temperature distribution" in line 18 on page 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim, because it is unclear which of the plurality of temperature maps “the temperature map” is referring to. In order to further prosecution, this limitation will be interpreted as referring to each temperature map having a discontinuous temperature distribution across the geography.


Claim Objections
Claim 1 objected to because of the following informalities: “time series of temperate maps” should be “time series of temperature maps.”  Appropriate correction is required.
Claim 42 objected to because of the following informalities: There’s a missing comma in the list “the body, confined interior and opening.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 12, 27-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130261494 A1 to Bloom, et al. (cited in previous Office Action, hereinafter Bloom) in view of US 20020082486 A1 to Lavery, et al. (cited in previous Office Action, hereinafter Lavery).
Regarding claim 1, Bloom teaches a footwear system [0037] comprising:
a body (closed platform, i.e. shoe, sock, insole, etc.) having an interior for receiving a person's foot and an opening to the interior, the foot having an actual geometric shape ([0037]);
a flexible surface (foam (32)) configured to at least in part conform to the person's foot ([0037], [0047]) (Examiner notes that a shoe, sock, or insole inherently possess a flexible surface configured to at least in part conform to a person’s foot.);
a plurality of temperature sensors (temperature sensors (26)) associated the interior of the body, the plurality of temperature sensors being configured to generate, at regular time intervals, a plurality of sets of discrete temperature data values across the geometry of the foot (Fig. 3A and 3B; [0008, 0040, 0076-0077], device is configurable for performing the intended use of generating a plurality of temperature values at regular time intervals by being configurable for comparing temperature taken by a plurality of temperature sensors at the same spot of a foot at different times (i.e., a temporal comparison of the same spot));
a temperature map generator (66) operatively coupled with the plurality of temperature sensors [0062, 0064] (Fig 9A), the temperature map generator being configured to form a plurality of pixelated temperature maps (Fig 9A) from the sets of discrete temperature data 
However, Bloom does not disclose a pattern recognition system operatively coupled with the temperature map generator, the pattern recognition system being configured to determine when the time series of temperature maps presents at least one of a plurality of prescribed patterns, the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from the each temperature map and produced by the sensors to 
an analyzer operatively coupled with the pattern recognition system, the analyzer being configured to produce output information indicating an emergence of an ulcer or a pre-ulcer on a portion on the foot, the analyzer being configured to produce the output information as a function of when the time series of temperature maps is determined to present the at least one of the plurality of prescribed patterns.
Lavery teaches a temperature map (complex diagram of temperature readings comprising 150 or more discrete temperature readings) with a discontinuous temperature distribution [0030] (Fig 2A); and
a pattern recognition system operatively coupled with a temperature map generator [0030, 0044], the pattern recognition system being configured to determine when a time series of temperature maps (complex diagrams of temperature readings comprising 150 or more discrete temperature readings) presents at least one of a plurality of prescribed patterns ([0013, 0044], two discrete, adjacent temperature readings can be compared with each other two determine a difference there between, then that difference can be compared to prior data which can comprise prior patterns, and determine trends in temperature from the comparison to the prior data), the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from each temperature map and produced by sensors to determine when the temperature map presents at least one of the plurality of prescribed patterns ([0013, 0044], two discrete, adjacent temperature readings can be compared with each other to determine a difference there between, then that difference can be compared to prior data which can comprise prior patterns, and determine trends in temperature from the comparison to the prior data); and

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom to have a pattern recognition system operatively coupled with the temperature map generator, the pattern recognition system being configured to determine when the time series of temperature maps presents at least one of a plurality of prescribed patterns, the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from the each temperature map and produced by the sensors to determine when the temperature map presents at least one of the plurality of prescribed patterns; and
an analyzer operatively coupled with the pattern recognition system, the analyzer being configured to produce output information indicating an emergence of an ulcer or a pre-ulcer on a portion on the foot, the analyzer being configured to produce the output information as a function of when the time series of temperate maps is determined to present the at least one of the plurality of prescribed patterns, because doing so would have the predictable result of determining trends in temperature, as recognized by Lavery [0044].


However, Bloom does not teach at least one of the temperature map generator, pattern recognition system and analyzer is remote from the body.
Larvey teaches at least one of the temperature map generator, pattern recognition system and analyzer is remote from the body ([0044, 0050], computer (200), which is configured to monitor or analyze health measurements, can be remote from main body (10) and communicate wirelessly therewith) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom to have at least one of the temperature map generator, pattern recognition system and analyzer is remote from the body, because doing so would allow health measurement to be taken by patients in the comfort of their own home, as recognized by Larvey [0044].

Regarding Claim 3, Bloom in view of Larvey teach the footwear system as defined by claim 1, and Bloom further teaches at least one of the temperature map generator, pattern recognition system and analyzer are integrated into the body. ([0037, 0056, 0058], platform (16) can comprise analysis engine (46) on its local motherboard (34). Analysis engine (46) comprise the temperature map generator (66)) (Fig 6).



Regarding claim 5, Bloom in view of Larvey teach the footwear system as defined by claim 1, however Bloom does not teach the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns.
Larvey teaches the analyzer is configured to determine, using the time series of temperature maps, a region of the foot that presents at least one of the plurality of patterns [0030, 0044, and 0048] (Fig 2A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom to have the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns based on the teachings of Larvey, because doing so would enable taking skin temperatures at specific predetermined locations on a patient’s foot, as recognized by Larvey [0030].



Regarding Claim 7, Bloom in view of Larvey teach the footwear system as defined by claim 6, and Bloom further teaches each temperature map is configured to generate the distribution of temperatures over at least a part of the foot geometry. (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a temperature map of the foot 10 or feet 10 under examination (step 702), [0064]); (Figs. 9A-9C; [0014], [0058], [0062]-[0064], [0067]).

Regarding Claim 8, Bloom in view of Larvey teach the footwear system as defined by claim 1, and Bloom further teaches each temperature map (shown in Fig. 9A) comprises:
a two dimensional representation of the sole of the foot [0007, 0009];
wherein the two dimensional representation includes a plurality of the discrete temperature data value, the two dimensional representation not having temperature information for regions of the foot between temperature sensors.  (“FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this 

Regarding Claim 12, Bloom in view of Larvey teach the footwear system as defined by claim 1, and Bloom further teaches the body comprises an insole at least in part supporting the plurality of temperature sensors. (Fig. 3A and 3B; [0008], [0037], [0040]).

Regarding Claim 27, Bloom teaches a footwear system comprising:
an insole (insole) for receiving a person's foot and configured to be positioned within the interior of a closed platform, the foot having an actual geometric shape; ([0037])
a plurality of temperature sensors (temperature sensors (26)) within the interior of the body, the plurality of temperature sensors being configured to generate, at regular time intervals, a plurality of discrete temperature data values across the geometry of the foot (Fig. 3A and 3B; [0008, 0040, 0076-0077], device is configurable for performing the intended use of generating a plurality of temperature values at regular time intervals by being configurable for comparing temperature taken by a plurality of temperature sensors at the same spot of a foot at different times (i.e., a temporal comparison of the same spot));
a temperature map generator (66) operatively coupled with the plurality of temperature sensors, the temperature map generator being configured to form a pixelated temperature map (Fig 9A) from the plurality of discrete temperature data values to comprise the plurality of discrete temperature data values [0064] a plurality of discrete temperature data values, the temperature map representing the actual geometric shape of at least portion of the foot, the temperature map having a geography the temperature map having a discontinuous temperature 
However, Bloom does not disclose a pattern recognition system operatively coupled with the temperature map generator, the pattern recognition system being configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns, the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from the temperature map and produced by sensors to determine when the temperature map presents at least one of the plurality of prescribed patterns; and
an analyzer operatively coupled with the pattern recognition system, the analyzer being configured to produce output information indicating an emergence of an ulcer or a pre-ulcer on a portion on the foot, the analyzer being configured to produce the output information as a function of when the temperature map having the discontinuous temperature distribution across the geography is determined to present the at least one of the plurality of prescribed patterns.
Lavery teaches a temperature map (complex diagram of temperature readings comprising 150 or more discrete temperature readings) with a discontinuous temperature distribution [0030] (Fig 2A); and
a pattern recognition system operatively coupled with a temperature map generator [0030, 0044], the pattern recognition system being configured to determine when the temperature 
an analyzer operatively coupled with the pattern recognition system ([0044], device configured to analyze temperature trends to determine a noticeable change and generate an alarm signal), the analyzer being configured to produce output information indicating an emergence of an ulcer or a pre-ulcer on a portion on the foot [0034, 0044], the analyzer being configured to produce the output information as a function of when the temperature map having the discontinuous temperature distribution across the geography is determined to present the at least one of the plurality of prescribed patterns ([0044], device configured to analyze temperature trends to determine a noticeable change and generate an alarm signal).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base system of Bloom to have a pattern recognition system operatively coupled with the temperature map generator, the pattern recognition system being configured to determine when the temperature map having the discontinuous temperature 
an analyzer operatively coupled with the pattern recognition system, the analyzer being configured to produce output information indicating an emergence of an ulcer or a pre-ulcer on a portion on the foot, the analyzer being configured to produce the output information as a function of when the temperature map having the discontinuous temperature distribution across the geography is determined to present the at least one of the plurality of prescribed patterns based on the teachings of Lavery, because doing so would have the predictable result of determining trends in temperature, as recognized by Lavery [0044].

Regarding Claim 28, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches the top surface of the insole comprises a flexible surface configured to flex to conform to the shape of at least a portion of the foot. ([0037], Examiner notes that a shoe, sock, or insole inherently possess a flexible surface configured to at least in part conform to a person’s foot.)

Regarding Claim 29, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches a closed platform with a body (shoe) having an interior configured to receive the insole. ([0037])



Regarding claim 31, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches the temperature map generator (66) is configured to form a geometrically accurate outline of at least a portion of the foot based on the plurality of discrete temperature data values. (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a temperature map of the foot 10 or feet 10 under examination (step 702)., [0064]); (Figs. 9A-9C; [0014], [0058], [0062]-[0064], [0067]).

Regarding claim 32, Bloom in view of Larvey teach the footwear system as defined by claim 27, however Bloom does not teach the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns.
Larvey teaches the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns [0030, 0044, and 0048] (Fig 2A).


Regarding claim 33, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches the temperature map is configured to form a geometric shape reflecting the actual geometric shape of at least a portion of the foot of the person based on the plurality of discrete temperature data values ("foot geometry"). (Figs. 9A-9D; [0058], [0064]-[0065])

Regarding claim 34, Bloom in view of Larvey teach the footwear system as defined by claim 33, and Bloom further teaches the temperature map is configured to generate the distribution of temperatures over at least a part of the foot geometry. (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a temperature map of the foot 10 or feet 10 under examination (step 702), [0064]); (Figs. 9A-9C; [0014], [0058], [0062]-[0064], [0067]).

Regarding claim 35, Bloom in view of Larvey teach the footwear system as defined by claim [27], and Bloom further teaches the temperature map (shown in Fig. 9A) comprises:

wherein the two dimensional representation includes a plurality of the discrete temperature data values, the two dimensional representation not having temperature information for regions of the foot between temperature sensors (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a temperature map of the foot 10 or feet 10 under examination (step 702), [0064]); (Figs. 9A-9C; [0014], [0058], [0062]-[0064], [0067]).

Regarding claim 37, Bloom in view of Larvey teach all the limitations of claim 1, however Bloom does not teach the pattern recognition system is configured to determine when the time series of temperature maps presents at least one of a plurality of prescribed patterns by using up to all of the plurality of temperature sensors forming the temperature map.
Larvey teaches the pattern recognition system is configured to determine when the time series of temperature maps presents at least one of a plurality of prescribed patterns by using up to all of the plurality of temperature sensors forming the temperature map ([0027, 0030, 0034], device can use up to all of temperature sensors 82, if the width of a foot is wide enough, to form the temperature map comprising 150 or more points which the pattern recognition system determines an ulcer from) (Fig 2).

s 36 and 43 rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Larvey as applied to claim 1 above, and further in view of US 20180249945 A1 to Najafi, et al. (cited in previous Office Action, hereinafter Najafi).
Regarding claim 36, Bloom in view of Larvey teach all the limitations of claim 1, and Bloom further teaches the plurality of temperature sensors (26) are on a substrate (28) [0040] (Fig 3A), further wherein the plurality of temperature sensor comprises a first contact temperature sensor (first of temperature sensors 26) and a second contact temperature sensor (first of temperature sensors 26) [0040] (Fig 3A), the first temperature contact sensor being adjacent to the second contact temperature sensor on the substrate [0040] (Fig 3A), the first contact temperature sensor being conductively thermally isolated from the second contact temperature sensor [0044] (Fig 3B).
However, Bloom in view of Larvey do not teach the substrate is within the interior of the body, and that sensors are thermally isolated from each other within the interior of the body.
Najafi teaches a substrate (smart textile (140) comprising temperature sensors (230)) is within an interior of a body (footbed of a shoe) [0026, 0040] (Fig 2), and that the sensors are thermally isolated from each other within the interior of the body ([0040], by being spaced from each other on substrate 140, in a similar manner which Bloom’s temperature sensors are thermally isolated from each other [0044]).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the substrate is within the interior of the body, and that sensors are thermally isolated from each other within the interior of the body based on the teachings of Najafi, because doing so would enable the device to monitor a patient during dynamic, static, and off feet activities, as recognized by Najafi [0005].

Regarding claim 43, Bloom in view of Larvey teach all the limitations of claim 1, however Bloom in view of Larvey do not teach the plurality of temperature sensors are on a substrate and fitted within the interior of the body.
Najafi teaches a plurality of temperature sensors (230) are on a substrate (smart textile 140) and fitted within an interior of a body ([0026, 0035, 0040], foot bed of a shoe is an interior of a shoe body, substrate is “fitted” by being configured as an insole configurable for being within a foot bed of a shoe) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the plurality of temperature sensors are on a substrate and fitted within the interior of the body, because doing so would enable the device to measure temperature during normal daily physical activity of a person, as recognized by Najafi [0026].

Claims 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Larvey as applied to claim 1 above, and further in view of US 20100063778 A1 to Schrock, et al. (hereinafter Schrock).
Regarding claim 38, Bloom in view of Larvey teach all the limitations of claim 1, however they do not teach the plurality of temperature sensors are on a substrate within the interior of the body, the substrate having an outer periphery with a non-rectangular shape.
Schrock teaches a plurality of temperature sensors (16A-C) are on a substrate (sole 130) within the interior of a body (footwear 100) [0045, 0052, 0071] (Fig 3), the substrate having an outer periphery with a non-rectangular shape ([0045], see Fig 3).


Regarding claim 39, Bloom in view of Larvey, in further view of Schrock teach all the limitations of claim 38, however Bloom in view of Larvey do not teach the outer periphery has a concave portion and a convex portion.
Schrock teaches the outer periphery (of sole 130) has a concave portion and a convex portion ([0045], see Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the outer periphery has a concave portion and a convex portion based on the teachings of Schrock, because doing so would enable the device to be used during athletic performance monitoring, as recognized by Schrock [0014].

Regarding claim 40, Bloom in view of Larvey, in further view of Schrock teach all the limitations of claim 39, and Bloom further teaches the body is formed to be a shoe body [0037], a sneaker body, or a slipper body.
However, Bloom in view of Larvey do not teach the interior having a contoured interior surface having an arch support, the plurality of temperature sensors being on a substrate that is shaped to conform to the arch support of the interior surface.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the interior having a contoured interior surface having an arch support, the plurality of temperature sensors being on a substrate that is shaped to conform to the arch support of the interior surface based on the teachings of Schrock, because doing so would enable the device to be used during athletic performance monitoring, as recognized by Schrock [0014].

Regarding claim 41, Bloom in view of Larvey, in further view of Schrock teach all the limitations of claim 40, however Bloom in view of Larvey do not teach the interior has a rechargeable battery to energize the plurality of temperature sensors, the interior also having a pocket configured to contain the rechargeable battery.
Schrock teaches the interior (of footwear 100) has a rechargeable battery (206) to energize the plurality of temperature sensors (16A-C) ([0056, 0066, 0070], battery (206) is rechargeable via external port (15)) (Fig 3), the interior also having a pocket (14) configured to contain the rechargeable battery ([0052, 0077], battery (206) is disposed in electronics circuit (22), electronics circuit (22) is disposed within port (14), therefore battery (206) is disposed within port 14)) (Fig 4 and 5A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the interior has a rechargeable 

Regarding claim 42, Bloom in view of Larvey teach all the limitations of claim 1, however they do not teach the interior of the body comprises a confined interior,
the body, confined interior and opening configured such that a received foot is snugly positioned within the confined interior.
Schrock teaches the interior of a body comprises a confined interior [0045] (confined by upper portion 120) (Fig 1),
the body, confined interior and an opening configured such that a received foot is snugly positioned within the confined interior ([0046], lace (125) helps ensure a received foot is snugly positioned by adjusting the fit of footwear (100)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the interior of the body comprises a confined interior,
the body, confined interior and opening configured such that a received foot is snugly positioned within the confined interior, because doing so would enable a user to adjust the fit of the body over the foot, as recognized by Schrock [0046].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791